Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Catherine Denise Randolph appeals the district court’s order dismissing her complaint as frivolous and for failing to state a claim. See 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we dismiss the appeal for the reasons stated by the district court. Randolph v. United States, No. 1:14-cv-03609-JFM (D.Md. Dec. 12, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the *180materials before this court and argument would not aid the decisional process.

DISMISSED.